Citation Nr: 0738962	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-39 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter originates from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  In this decision, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective in March 2002.  The 
appellant disagreed with the noncompensable rating and timely 
appealed the decision to the Board of Veterans' Appeals 
(Board).  In November 2006, the Board denied an initial 
compensable rating for the appellant's service-connected 
bilateral hearing loss.  

The appellant filed a timely appeal of the Board's November 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated in October 2007, the 
Court vacated the Board's November 2006 decision and remanded 
the case to the Board in fulfillment of VA's duty to assist 
veterans in developing the evidence pertinent to their 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In May 2006, the undersigned granted the appellant's motion 
to advance the appeal on the Board's docket for good cause 
shown under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The basis of the October 2007 joint motion for remand and the 
Court's October 2007 Order is two fold.  First, the Board has 
been directed to request and obtain the appellant's records 
from the Social Security Administration (SSA).  The Court 
pointed out that the appellant provided VA with information 
regarding his receipt of Social Security benefits and that 
"VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits."  See 38 U.S.C.A. § 5103A(b)(3); 
Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1992).  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
appellant should also be asked to identify any pertinent 
private or VA medical evidence that is not presently of 
record so that it can be obtained.  See 38 U.S.C.A. 
§ 5103A(b).

The second basis for remand was attributed to inadequate 
examination reports on file.  Specifically, the Court noted 
that because the VA examiners who examined the appellant in 
connection with his increased rating claim did not report on 
the effects that his hearing loss had on his daily activities 
pursuant to the regulatory provisions of 38 C.F.R. § 4.10, it 
was incumbent upon VA to request new examinations that takes 
into account such a consideration.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
any determinations regarding the 
appellant's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the appellant.  Any 
attempts to obtain records that are 
ultimately unsuccessful should be 
documented in the claims folder.

2.  Contact the appellant and ask him to 
identify all medical care providers, VA 
and non-VA, who have treated him for his 
hearing loss disability.  Obtain copies 
of any outstanding records from all 
medical care providers identified, to 
specifically include records of VA 
treatment covering the period from 
February 2006 to the present.

3.  Afford the appellant a VA audiology 
examination to ascertain the nature and 
extent of his bilateral hearing loss 
disability.  The claims file must be made 
available to the examiner(s) for review 
in connection with the examination.  
Audiometric testing should be conducted 
to include speech recognition scores 
using the Maryland CNC Test.  The 
examiner(s) should be asked to 
specifically comment on the effects that 
the appellant's bilateral hearing loss 
has on his daily activities, to include 
any adverse effects related to his 
employment.

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the appellant's claim for an initial 
compensable rating for his bilateral 
hearing loss can be granted.  Appropriate 
consideration should be given to the 
regulatory provisions under 38 C.F.R. 
§ 4.10 regarding functional impairment.  
The appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



